Silverio v Ford Motor Co. (2019 NY Slip Op 00568)





Silverio v Ford Motor Co.


2019 NY Slip Op 00568


Decided on January 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2019

Renwick, J.P., Richter, Mazzarelli, Webber, Kern, JJ.


8239 302990/12

[*1]Jose Silverio, Plaintiff—Appellant,
vFord Motor Company, et al., Defendants—Respondents.


Alexander J. Wulwick, New York, for appellant.
Aaronson Rappaport Feinstein & Deutsch, LLP, New York (Elliott J. Zucker of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma J. Ruiz, J.), entered on or about May 15, 2017, which, insofar as appealed from, denied plaintiff's motion for partial summary judgment on liability against defendants, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff made a prima facie showing of negligence on the part of defendant Gaines by submitting Gaines's deposition testimony, which stated that the accident at issue occurred when Gaines changed lanes into a lane of moving traffic (see Vehicle and Traffic Law § 1128(a); Flores v City of New York, 66 AD3d 599 [1st Dept 2009]). In addition, plaintiff was not required to demonstrate his own freedom from comparative negligence to be
entitled to summary judgment as to defendants' liability (see Rodriguez v City of New York, 31 NY3d 312 [2018]; Derix v Port Auth. of N.Y. & N.J., 162 AD3d 522 [1st Dept 2018]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2019
DEPUTY CLERK